 
Exhibit 10.1
 
SUBSCRIPTION AGREEMENT
 
This Amended and Restated Subscription Agreement (this “Agreement”) is dated as
of September 10, 2008, among MBF Healthcare Acquisition Corp., a Delaware
corporation (the “Company”), and MBF Healthcare Partners, L.P. (“Purchaser”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company desires to issue and sell to the Purchaser,
and the Purchaser desires to purchase from the Company certain securities of the
Company, as more fully described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:
 
ARTICLE I

 
DEFINITIONS
 
1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:
 
“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company or any of its
respective properties before or by any court, arbitrator, governmental or
administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.
 
“Aggregate Investment Amount” means an amount equal to (i) $20,400,000 plus
(ii) Remainder Amount plus (iii) one-half of the Initial Shortfall Amount (if
any) plus (iv) the Secondary Shortfall Amount (if any) multiplied by
five-twelfths (5/12).
 
“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.
 
“CHS” has the meaning ascribed to such term in the definition of the CHS
Transaction.
 
“CHS Transaction” means the purchase by the Company of all of the issued and
outstanding capital stock of Critical Homecare Solutions Holdings, Inc., a
Delaware corporation (“CHS”), pursuant to a Stock Purchase Agreement by and
among the Company, CHS, Kohlberg Investors V, L.P., a Delaware limited
partnership, as Sellers’ representative, and the Purchasers (as amended and
modified from time to time, the “Stock Purchase Agreement”).
 
“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.
 
“Closing Date” means the date of the Closing, which date shall be the same day
upon which the closing of the CHS Transaction occurs, following the satisfaction
of each of the conditions applicable to the Closing as set forth in Section 2.2
hereof.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, $0.0001 par value per
share.


1



--------------------------------------------------------------------------------



 



 
“Disclosure Package” means (i) the Prospectus and (ii) each “free writing
prospectus” as defined in Rule 405 promulgated under the Securities Act.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Filing Date” means, with respect to the Registration Statement required to be
filed hereunder (i) the 30th calendar day following the Closing Date with
respect to the Shares and (ii) the 30th calendar day following the issuance of
any Share Amount Shares.
 
“Initial Shortfall Amount” means, if the funds necessary to consummate the
transactions contemplated by the Stock Purchase Agreement as mutually determined
by the Sellers’ Representative and the Company is greater than zero, the lesser
of (i) $6,000,000 and (ii) the amount of funds necessary to consummate the
transactions contemplated by the Stock Purchase Agreement as mutually determined
by the Sellers’ Representative and the Company.
 
“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal, preemptive right or other restrictions of any kind.
 
“Material Adverse Effect” means a material adverse effect on the business,
results of operations, properties or assets of the Company; provided, however,
that “Material Adverse Effect” shall not include the impact on such business,
results of operations, properties or assets arising out of or attributable to
(i) effects or conditions resulting from an outbreak or escalation of
hostilities, acts of terrorism, political instability or other national or
international calamity, crisis or emergency, or any governmental or other
response to any of the foregoing, in each case whether or not involving the
United States (in each case, that do not disproportionately affect the Company
relative to other businesses in the industry in which the Company operates),
(ii) effects arising from changes in laws or GAAP, (iii) effects relating to the
announcement of the execution of this Agreement or the transactions contemplated
hereby, or (iv) effects resulting from compliance with the terms and conditions
of this Agreement or the Stock Purchase Agreement by the Company.
 
“Per Share Purchase Price” means the greater of: (i) the average closing sales
price of the Common Stock for the ten consecutive Trading Days prior to the
Closing Date or (ii) the price at which a holder of Common Stock would be
entitled to have a single share of Common Stock converted, assuming (a) such
holder had voted against the CHS Transaction and elected to have his shares of
Common Stock converted pursuant to the terms of the Company’s Amended and
Restated Certificate of Incorporation and (b) all other conditions precedent to
such conversion had occurred.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Plan” means that certain Rule 10b5-1 Purchase Plan, dated May 15, 2007, by and
among the Purchaser, the Company and Wachovia Capital Markets, LLC.
 
“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Shares covered by the Registration
Statement, and all other amendments and supplements to the Prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such Prospectus.
 
“Registration Statement” means the registration statement required to be filed
hereunder, including the Prospectus, amendments and supplements to the
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in the Registration Statement.


2



--------------------------------------------------------------------------------



 



 
“Remainder Amount” means an amount equal to the funds remaining in the Account
(as such term is defined in the Plan) immediately after the termination of the
Plan.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or, to the extent
replaced, the comparable successor thereto.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or, to the extent
replaced, the comparable successor thereto.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or, to the extent
replaced, the comparable successor thereto.
 
“Secondary Shortfall Amount” means, if the Initial Shortfall Amount is
$6,000,000 the lesser of (i) $12,000,0000 and (ii) the amount of funds necessary
to consummate the transactions contemplated by the Stock Purchase Agreement as
mutually determined by the Company and the Sellers’ Representative less
$6,000,000.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(g).
 
“Securities” means the Shares.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Sellers’ Representative” has the meaning ascribed to such term in the Stock
Purchase Agreement.
 
“Shares” means the shares of Common Stock issued or issuable to the Purchasers
pursuant to this Agreement.
 
“Stock Purchase Agreement” has the meaning ascribed to such term in the
definition of CHS Transaction.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed or admitted for trading on a
Trading Market, a day on which the Common Stock is traded in the
over-the-counter market is quoted in the over-the-counter market as reported by
the National Quotation Bureau Incorporated (or any similar organization or
agency succeeding to its functions of reporting prices); provided, that in the
event that the Common Stock is not listed or quoted as set forth in (i) or
(ii) hereof, then Trading Day shall mean a Business Day.
 
“Trading Market” means the American Stock Exchange (“AMEX”) or, if the Company’s
Common Stock is not listed on AMEX, such other exchange or quotation system on
which the Common Stock is listed or quoted for trading on the date in question.
 
“Transaction Documents” means this Agreement, the Escrow Agreement and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.
 
ARTICLE II

 
PURCHASE AND SALE
 
2.1 Closing; Escrow.  Subject to the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue and sell to the Purchaser, and
the Purchaser shall purchase from the Company, the Shares representing the
Aggregate Investment Amount. Promptly upon the satisfaction of each of the
applicable conditions set forth in Section 2.2, the Closing shall occur at the
offices of Akerman Senterfitt, One Southeast 3rd Avenue, Suite 2500, Miami,
Florida 33131 or at such other location or time as the parties shall mutually
agree.
 
2.2 Closing Conditions.
 
(a) At the Closing, the Company shall deliver or cause to be delivered to the
Purchaser a certificate evidencing a number of Shares registered in the name of
the Purchaser or a book-entry transfer of the Shares to the Purchaser equal to
Aggregate Investment Amount divided by the Per Share Purchase Price.


3



--------------------------------------------------------------------------------



 



 
(b) The obligations of each party at the Closing to consummate the transactions
contemplated at the Closing shall be subject to the satisfaction or waiver of
all of the conditions to closing the CHS Transaction set forth in the Stock
Purchase Agreement.
 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company.  The Company hereby makes the
following representations and warranties to the Purchaser:
 
(a) Organization and Qualification.  The Company is an entity duly incorporated,
validly existing and in good standing under the laws of the State of Delaware,
with the requisite power and authority to own and use its properties and assets
and to carry on its business as currently conducted. The Company is not in
violation of any of the provisions of its certificate of incorporation or
bylaws. The Company is duly qualified to conduct business and is in good
standing as a foreign corporation in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect and no Action has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.
 
(b) Authorization; Enforcement.  Other than the Buyer Stockholder Approval (as
such term is defined in the Stock Purchase Agreement), the Company has all
requisite corporate power and authority, and has taken all requisite corporate
action to enter into and to consummate the transactions contemplated by each of
the Transaction Documents and otherwise to carry out its obligations thereunder.
The execution and delivery of each of the Transaction Documents by the Company
and the consummation by it of the transactions contemplated thereby have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company in connection therewith, except for
the Buyer Stockholder Approval. Each Transaction Document has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) general principles of
equity.
 
(c) No Conflicts.  Other than the Buyer Stockholder Approval, the execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated thereby do not and
will not (i) conflict with or violate any provision of the Company’s certificate
of incorporation or bylaws, or (ii) conflict with, or constitute a default (or
an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company debt or
otherwise) or other understanding to which the Company is a party or by which
any property or asset of the Company is bound or affected, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected; except in the
case of clause (iii), such as would not, individually or in the aggregate,
reasonably be expected to be material to the business or the operation of the
Company or materially impair the Company’s ability to consummate the transaction
contemplated hereby.
 
(d) Filings, Consents and Approvals.  Other than the Buyer Stockholder Approval,
the Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of the
Transaction


4



--------------------------------------------------------------------------------



 



Documents, other than (i) the filing of Form D with the Commission and such
filings required by state securities laws, which the Company will promptly and
timely make, and (ii) such other filings as may be required following the
Closing Date under the Securities Act and the Exchange Act.
 
(e) Issuance of the Securities.  The Shares have been duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
and preemptive rights. The Company has reserved from its duly authorized capital
stock all of the Shares issuable pursuant to this Agreement.
 
(f) Capitalization.  The capitalization of the Company conforms as to legal
matters to the description thereof contained in the Company’s most recent
periodic report filed with the Commission at least two Business Days prior to
the date hereof. No securities of the Company are entitled to preemptive or
similar rights, and no Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. The Company has no authorized or
outstanding bonds, debentures, notes or other indebtedness the holders of which
have the right to vote (or convertible into, exchangeable for, or evidencing the
right to subscribe for or acquire securities having the right to vote). All of
the outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. In connection with the CHS Transaction, on the Closing
Date, the Company will issue shares of common stock pursuant to private
transactions and such shares shall be sold at a price per share no less than the
Per Share Purchase Price. Other than the Buyer Stockholder Approval, no further
approval or authorization of any stockholder, the Board of Directors of the
Company or others is required for the issuance and sale of the Shares. Except as
disclosed in the SEC Reports, there are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders.
 
(g) SEC Reports; Financial Statements.  The Company has filed all reports,
registrations, schedules, forms, statements and other documents required to be
filed by it under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, or with any Governmental Authority, for the
twelve months preceding the date hereof (or such shorter period as the Company
was required by law to file such reports) (the foregoing materials being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
timely filed a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and the rules and regulations of any other
Governmental Authority with which the SEC Reports were made or should have been
made, and none of the SEC Reports, when filed, contained any untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with the rules and regulations of the Commission with respect thereto
as in effect at the time of filing. Such financial statements have been prepared
in accordance with generally accepted accounting principles applied on a
consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.


5



--------------------------------------------------------------------------------



 



 
3.2 Representations and Warranties of the Purchasers.   The Purchaser hereby
represents and warrants to the Company as follows:
 
(a) Organization; Authority.  The Purchaser is (i) an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization to enter into and to consummate the transactions contemplated by
the applicable Transaction Documents and otherwise to carry out its, his or her
obligations thereunder. The execution, delivery and performance by the Purchaser
of the transactions contemplated by this Agreement has been duly authorized by
all necessary partnership action, on the part of the Purchaser. This Agreement
has been duly executed by the Purchaser, and when delivered by the Purchaser in
accordance with terms hereof, will constitute the valid and legally binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, or similar laws relating to or affecting the enforcement of
creditors’ rights generally and (ii) as limited by equitable principles
generally.
 
(b) Investment Intent.  The Purchaser understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares as principal for
its own account for investment purposes only and not with a present view to or
for distributing or reselling such Shares or any part thereof, has no present
intention of distributing any of such Shares, other than as set forth herein,
and has no arrangement or understanding with any other person or persons
regarding the distribution of such Shares (this representation and warranty not
limiting the Purchaser’s right to sell the Shares in compliance with applicable
federal and state securities laws). The Purchaser has not engaged, during the
one month prior to the date of this Agreement, in any short sales with respect
to the Common Stock. The Purchaser further represents that, between the time it
became aware of the transactions contemplated by this Agreement and the public
announcement of this Agreement or the termination hereof, it has not engaged and
will not engage in any trades, whether purchases, sales, short sales or
otherwise, with respect to the Common Stock or any other security of the
Company.
 
(c) Purchaser Status/Residence.  At the time the Purchaser was offered the
Shares, it was, and at the date hereof it is an “accredited investor” as defined
in Rule 501(a) under the Securities Act. The Purchaser is not a registered
broker-dealer under Section 15 of the Exchange Act. It has been organized under
the laws of the state or country set forth opposite its name on signature page.
 
(d) Experience of The Purchaser.  The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Shares and is able to afford a complete loss of
such investment. The Purchaser acknowledges that it is familiar with, and that
the Company has made no statements, representations or warranties regarding, the
assets and liabilities, the financial condition and prospects of CHS.
 
(e) General Solicitation.  The Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
(f) Access to Information.  The Purchaser acknowledges that it has reviewed the
SEC Reports and has been afforded (i) the opportunity to ask such questions as
it has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the offering of the Shares and
the merits and risks of investing in the Shares; (ii) the opportunity to have
access to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of the Purchaser or its representatives
or counsel, nor any other provision in any Transaction Document or the Stock
Purchase


6



--------------------------------------------------------------------------------



 



Agreement, shall modify, amend or affect the Purchaser’s right to rely on the
truth, accuracy and completeness of the SEC Reports and the Company’s
representations and warranties contained in the Transaction Documents.
 
(g) Exemptions from Registration.  The Purchaser understands that the Shares are
being offered and will be sold to it in reliance on specific exemptions from the
registration requirements of the United States federal and state securities laws
and that the Company is relying upon the truth and accuracy of, and the
Purchaser’s compliance with, the representations and warranties of the Purchaser
set forth herein in order to determine the availability of such exemptions and
the eligibility of the Purchaser to acquire such Shares.
 
(h) No Governmental Approval.  The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares by the Purchaser nor
have such authorities passed upon or endorsed the merits of the offering of the
Shares.
 
(i) Unregistered Shares.  The Purchaser understands that the Shares have not
been registered under the Act or any state securities laws and may not be
offered for sale, sold, assigned or transferred unless (i) subsequently
registered thereunder or (ii) sold in reliance on an exemption therefrom.
 
(j) No Tax or Legal Advice.  The Purchaser understands that nothing in this
Agreement, any other Transaction Document or any other materials presented to
the Purchaser in connection with the purchase and sale of the Shares constitutes
legal, tax or investment advice. The Purchaser has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of Shares.
 
ARTICLE IV

 
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Transfer.
 
(a) In connection with any transfer of the Shares other than pursuant to an
effective registration statement or Rule 144, to the Company or to an Affiliate
of the Purchaser, the Company may require the transferor thereof to provide to
the Company an opinion of counsel selected by the transferor, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration of such transferred
Shares under the Securities Act. As a condition of transfer, any such transferee
shall agree in writing to be bound by the terms of this Agreement and shall have
the rights of the Purchaser under this Agreement.
 
(b) Certificates evidencing the Shares will contain the following legend, until
such time as they are not required under Section 4.1(c):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL, IN A FORM REASONABLY SATISFACTORY TO MBF HEALTHCARE
ACQUISITION CORP., THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.
 
(c) The Purchaser agrees that the removal of the restrictive legend from
certificates representing Shares as set forth in this Section 4.1 is predicated
upon the Company’s reliance that the Purchaser will sell any Shares pursuant to
either the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption therefrom.


7



--------------------------------------------------------------------------------



 



 
4.2 Furnishing of Information.   As long as the Purchaser owns the Shares, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as the
Purchaser owns Shares, if the Company is not required to file reports pursuant
to such laws, it will prepare and furnish to the Purchaser and make publicly
available in accordance with Rule 144(c) such information as is required for the
Purchaser to sell such Shares under Rule 144. The Company further covenants that
it will take such further action as any holder of Shares may reasonably request,
all to the extent required from time to time to enable such Person to sell such
Shares without registration under the Securities Act within the limitation of
the exemptions provided by Rule 144.
 
4.3 Securities Laws Disclosure; Publicity.  By 8:30 a.m. (New York time) on the
fourth Business Day following the date of this Agreement, the Company shall
issue a press release reasonably acceptable to the Purchaser disclosing the
transactions contemplated hereby and file a Current Report on Form 8-K
disclosing the material terms of the transactions contemplated hereby. In
addition, the Company will make such other filings and notices in the manner and
time required by the Commission and the Trading Market on which the Common Stock
is listed. Notwithstanding the foregoing, nothing herein shall prevent the
Company from selling Shares to additional purchasers, provided that, the Company
shall make the filings and disclosures as required by this Section 4.3, to the
extent required by law.
 
4.4 Non-Public Information.  The Company covenants and agrees that, following
the termination of the existing confidentiality agreements between the Company
and the Purchaser, neither it nor any other Person acting on its behalf will
provide the Purchaser or its agents or counsel with any information that the
Company reasonably believes constitutes material non-public information, unless
prior thereto the Purchaser shall have executed a written agreement regarding
the confidentiality and use of such information. The Company understands and
confirms that the Purchaser shall be relying on the foregoing representations in
effecting transactions in securities of the Company. A definitive proxy
statement will be delivered in connection with the CHS Transaction that will
publicly disclose all of the material written information heretofore provided to
the Purchaser by the Company with respect to the Company.
 
4.5 Reservation of Stock.  As of the date hereof, the Company has reserved and
the Company shall continue to reserve and keep available at all times, free of
preemptive rights, a sufficient number of shares of Common Stock for the purpose
of enabling the Company to issue Shares pursuant to this Agreement.
 
4.6 Listing of Common Stock.  The Company hereby agrees to use commercially
reasonably efforts to maintain the listing of the Common Stock on the Trading
Market.
 
4.7 Registration of Shares.
 
(a) On or prior to the Filing Date, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of all of the Shares and
any shares of Common Stock that may be issued to the Purchaser as the Share
Amount paid under the letter agreement between the Company and the Purchaser
dated as of the date hereof (the “Share Amount Shares” and together with the
Shares, the “Registrable Shares”) for an offering to be made on a continuous
basis pursuant to Rule 415, or if Rule 415 is not available for offers or sales
of the Registrable Shares, for such other means of distribution of Registrable
Shares as the Purchaser may specify. The Registration Statement required
hereunder shall be on Form S-3 (except if the Company is not then eligible to
register for resale the Registrable Shares on Form S-3, in which case the
registration shall be on another appropriate form in accordance herewith). The
Company is eligible to register for resale the Registrable Shares on Form S-3.
The Company shall use its commercially reasonable efforts to cause the
Registration Statement to be declared effective under the Securities Act as
promptly as possible after the filing thereof, and shall use its commercially
reasonable efforts to keep such Registration Statement continuously effective
under the Securities Act (including the filing of any necessary amendments,
post-effective amendments and supplements) until such date when all of the
Registrable Shares (i) have been sold or (ii) may be sold free of volume
restrictions pursuant to Rule 144 promulgated under the Securities Act, as
determined by the counsel to the Company pursuant to a written opinion letter to
such effect, addressed and reasonably acceptable to the Company’s transfer agent
and the Purchaser. The Company shall as promptly as possible


8



--------------------------------------------------------------------------------



 



telephonically request effectiveness of the Registration Statement as of 5:00 pm
Eastern Time on a Trading Day. The Company shall immediately notify the
Purchaser via facsimile of the effectiveness of a Registration Statement on the
same Trading Day that the Company telephonically confirms effectiveness with the
Commission, which shall be the date requested for effectiveness of the
Registration Statement. The Company shall, by 5:30 pm Eastern Time on the
Trading Day after the day the Commission declares the Registration Statement
effective, file a Rule 424(b) prospectus with the Commission.
 
(b) The Company shall pay all expenses arising from or incident to its
performance of, or compliance with, Section 4.7 of this Agreement, including,
without limitation, (i) Commission, stock exchange and Financial Industry
Regulatory Authority registration and filing fees, (ii) all fees and expenses
incurred in complying with securities or “blue sky” laws (including reasonable
fees, charges and disbursements of counsel to any underwriter incurred in
connection with “blue sky” qualifications of the Registrable Shares as may be
set forth in any underwriting agreement), (iii) all printing, messenger and
delivery expenses, (iv) the fees, charges and expenses of one counsel to the
Purchaser not to exceed $25,000, any necessary counsel with respect to state
securities law matters, counsel to the Company and of its independent public
accountants, and any other accounting fees, charges and expenses incurred by the
Company (including, without limitation, any expenses arising from any “cold
comfort” letters or any special audits incident to or required by any
registration or qualification) and any legal fees, charges and expenses incurred
by the Purchaser, as the case may be, and (v) any liability insurance or other
premiums for insurance obtained in connection with the registration contemplated
by Section 4.7 of this Agreement, regardless of whether the Registration
Statement is declared effective. All of the expenses described in the preceding
sentence of this Section 4.7 are referred to herein as “Registration Expenses.”
 
(c) The Company agrees to indemnify and hold harmless the Purchaser and, to the
extent the Purchaser is an entity, its partners, directors, officers,
affiliates, stockholders, members, employees, trustees and each Person who
controls (within the meaning of Section 15 of the Securities Act) the Purchaser
from and against any and all losses, claims, damages, liabilities and expenses,
or any action or proceeding in respect thereof (including reasonable costs of
investigation and reasonable attorneys’ fees and expenses) (each, a “Liability”
and collectively, “Liabilities”), arising out of or based upon (a) any untrue,
or allegedly untrue, statement of a material fact contained in the Disclosure
Package, the Registration Statement, the Prospectus, any Free Writing Prospectus
or in any amendment or supplement thereto; and (b) the omission or alleged
omission to state in the Disclosure Package, the Registration Statement, the
Prospectus, any Free Writing Prospectus or in any amendment or supplement
thereto any material fact required to be stated therein or necessary to make the
statements therein not misleading under the circumstances such statements were
made; provided, however, that the Company shall not be held liable in any such
case to the extent that any such Liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
contained in such Disclosure Package, Registration Statement, Prospectus, Free
Writing Prospectus or such amendment or supplement thereto in reliance upon and
in conformity with information concerning the Purchaser furnished in writing to
the Company by or on behalf of the Purchaser expressly for use therein.
 
(d) Any person or entity entitled to indemnification or contribution hereunder
(the “Indemnified Party”) agrees to give prompt written notice to the
indemnifying party (the “Indemnifying Party”) after the receipt by the
Indemnified Party of any written notice of the commencement of any action, suit,
proceeding or investigation or threat thereof made in writing for which the
Indemnified Party intends to claim indemnification or contribution pursuant to
this Agreement; provided, however, that the failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of any Liability
that it may have to the Indemnified Party hereunder (except to the extent that
the Indemnifying Party forfeits substantive rights or defenses by reason of such
failure). If notice of commencement of any such action is given to the
Indemnifying Party as above provided, the Indemnifying Party shall be entitled
to participate in and, to the extent it may wish, jointly with any other
Indemnifying Party similarly notified, to assume the defense of such action at
its own expense, with counsel chosen by it and reasonably satisfactory to such
Indemnified Party. Each Indemnified Party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the reasonable and documented out of pocket fees


9



--------------------------------------------------------------------------------



 



and expenses of such counsel shall be paid by the Indemnified Party unless
(i) the Indemnifying Party agrees to pay the same, (ii) the Indemnifying Party
fails to assume the defense of such action with counsel reasonably satisfactory
to the Indemnified Party or (iii) the named parties to any such action
(including any impleaded parties) include both the Indemnifying Party and the
Indemnified Party and such parties have been advised by such counsel that either
(x) representation of such Indemnified Party and the Indemnifying Party by the
same counsel would be inappropriate under applicable standards of professional
conduct or (y) there may be one or more legal defenses available to the
Indemnified Party which are different from or additional to those available to
the Indemnifying Party. In any of such cases, the Indemnifying Party shall not
have the right to assume the defense of such action on behalf of such
Indemnified Party, it being understood, however, that the Indemnifying Party
shall not be liable for the fees and expenses of more than one separate firm of
attorneys (in addition to any local counsel) for all Indemnified Parties and all
fees and expenses shall be reimbursed as incurred. No Indemnifying Party shall
be liable for any settlement entered into without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the consent of such Indemnified Party, effect any settlement of any pending or
threatened proceeding in respect of which such Indemnified Party is a party and
indemnity has been sought hereunder by such Indemnified Party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability for claims that are the subject matter of such proceeding.
Notwithstanding the foregoing, if at any time an Indemnified Party shall have
requested the Indemnifying Party to reimburse the Indemnified Party for fees and
expenses of counsel as contemplated by this Section 4.7, the Indemnifying Party
agrees that it shall be liable for any settlement of any proceeding effected
without the Indemnifying Party’s written consent if (i) such settlement is
entered into more than thirty (30) business days after receipt by the
Indemnifying Party of the aforesaid request and (ii) the Indemnifying Party
shall not have reimbursed the Indemnified Party in accordance with such request
or contested the reasonableness of such fees and expenses prior to the date of
such settlement.
 
(e) If the indemnification provided for in this Section 4.7 from the
Indemnifying Party is unavailable to an Indemnified Party hereunder or
insufficient to hold harmless an Indemnified Party in respect of any Liabilities
referred to herein, then the Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Liabilities in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions which resulted in such
Liabilities, as well as any other relevant equitable considerations. The
relative faults of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action. The amount paid or payable by a party as a
result of the Liabilities referred to above shall be deemed to include, subject
to the limitations set forth in Sections 4.7(c) and (d), any reasonable and
documented out of pocket legal or other fees, charges or expenses reasonably
incurred by such party in connection with any investigation or proceeding;
provided, that the total amount to be contributed by the Purchaser shall be
limited to the net proceeds received by the Purchaser in the offering.
 
4.8 Lock-Up.  The Purchaser hereby irrevocably agrees that following the Closing
and for a period of 180 days from the Closing (the “Lock-Up Period End Date”),
the Purchaser will not, directly or indirectly:
 
(1) offer for sale, sell, pledge or otherwise dispose of or enter into any
transaction or device that is designed to, or could be expected to, result in
the disposition by any person at any time in the future of the Shares;
 
(2) enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of Shares, whether any such transaction is to be settled by delivery of Shares
or other securities, in cash or otherwise; or


10



--------------------------------------------------------------------------------



 



 
(3) publicly disclose the intention to do any of the foregoing, for a period
commencing on the date of the Closing and ending on the Lock-Up Period End Date;
 
provided, that, the provisions of Section 4.8 shall not apply to (a) the
registration of the offer and sale of Common Stock and the sale of the Common
Stock in an offering as contemplated by Section 4.7 of this Agreement, (b) bona
fide gifts, provided the recipient thereof agrees in writing with the Company to
be bound by the terms of this Section 4.8, (c) transactions relating to shares
of Common Stock or other securities acquired in open market transactions after
the Closing Date or (d) with the Company’s prior written consent.
 
4.9 Form D.  No later than ten (10) days after the Closing, the Company shall
file a Form D with respect to the Shares as required under Regulation D
promulgated under the Securities Act and shall provide a copy thereof to the
Purchaser promptly after filing.
 
ARTICLE V

 
MISCELLANEOUS
 
5.1 Termination.  This Agreement will automatically be null and void and have no
further force or effect upon the termination of the Stock Purchase Agreement.
 
5.2 Fees and Expenses.  Except as set forth in Section 4.7(b), the Purchaser and
the Company shall pay the fees and expenses of its own advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of the Transaction Documents. The Company shall pay all stamp and
other taxes and duties levied in connection with the issuance of the Shares
under this Agreement.
 
5.3 Entire Agreement.  The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.4 Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 5:00 p.m. (New York City time) on a Trading
Day, (b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a Trading Day or later than 5:00 p.m. (New
York City time) on any Trading Day, (c) the Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service, or
(d) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices and communications shall be as follows:
 

     
If to the Company:
  MBF Healthcare Acquisition Corp.
121 Alhambra Plaza, Suite 1100
Coral Gables, Florida 33134
Attn: Miguel B. Fernandez      
With a copy to:
  Akerman Senterfitt
One Southeast 3rd Avenue
Miami, Florida 33131
Attn: Teddy Klinghoffer, Esq.      
If to the Purchaser:
  To the address set forth under the Purchaser’s name on the signature pages
hereof;


 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
5.5 Amendments; Waivers.  No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and the Purchaser.
No waiver of any default with respect to any provision, condition or requirement
of this Agreement shall be deemed to be a continuing waiver in the future


11



--------------------------------------------------------------------------------



 



or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right
 
5.6 Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.
 
5.7 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser. The Purchaser may assign any
or all of its rights under this Agreement to any Person to whom the Purchaser
assigns or transfers any Shares, provided such transferee agrees in writing to
be bound, with respect to the transferred Shares, by the provisions hereof that
apply to the Purchaser.
 
5.8 No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.8.
 
5.9 Governing Law.  This Agreement shall be governed and construed in accordance
with the internal laws (without reference to choice or conflict of laws) of the
State of New York. Each party hereby waives all right to a trial by jury in any
action, suit or proceeding brought to enforce or defend any rights or remedies
under this Agreement. Each party irrevocably consents to the service of any and
all process in any such action, suit or proceeding by the delivery of such
process to such party at the address and in the manner provided in Section 5.4.
 
5.10 Survival.  The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Shares.
 
5.11 Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
5.12 Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
5.13 Replacement of Securities.  If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction and customary and reasonable indemnity, if requested. The
applicants for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs associated with the issuance of such
replacement Shares. If a replacement certificate or instrument evidencing any
Shares is requested due to a mutilation thereof, the Company may require
delivery of such mutilated certificate or instrument as a condition precedent to
any issuance of a replacement.
 
5.14 Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchaser
and the Company will be entitled to specific


12



--------------------------------------------------------------------------------



 



performance under the Transaction Documents. The parties agree that monetary
damages may not be adequate compensation for any loss incurred by reason of any
breach of obligations described in the foregoing sentence and hereby agrees to
waive in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]


13



--------------------------------------------------------------------------------



 



 
IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
MBF HEALTHCARE ACQUISITION CORP.
 
    
/s/ Miguel B. Fernandez

Name:     Miguel B. Fernandez

  Title:  Chairman and Chief Executive Officer


14



--------------------------------------------------------------------------------



 



 
IN WITNESS WHEREOF, the parties have executed this Subscription Agreement as of
the date first written above.
 
PURCHASER:
 
MBF HEALTHCARE PARTNERS, L.P.
 

  By:  MBF Healthcare Advisors I, L.P., its general partner

 

  By:  MBF Healthcare Advisors, LLC, its general partner

  By: 


Name:     

  Title: 

 
Address of Notice:



Tel: ­ ­
Fax: ­ ­


15